Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,8-11, 13, 18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garvey US 3,817,483 (“Garvey”) in view of Kwo US 9,295,866 (“Kwo”) OR Thomas US 2016/0255823 (“Thomas”).
	As per claim 1, Garvey discloses a mechanical apparatus for human balance (seat/walking stick)(Figs. 1-5; 2:4-3:22), the apparatus comprising: a vertically oriented leg having a first end (stick 10)(Figs. 1 and 2; 2:4-17); a pivotable protrusion extending from the first end (pivot pin 20)(Fig. 1; 2:31-42); a cross bar, whose center is attached to the pivotable protrusion (seat member 12 attached at the pivot pin 20)(Figs. 1 and 4; 2:18-42) ; and a sheath surrounding a portion of the leg proximate to the first end (sleeve 24)(Figs. 1-3; 2:45-3:4), the sheath configured to (i) move along a length of the leg proximate to the first end and (ii) secure to the leg at a plurality of positions (the sleeve is slidable along the length of the stick 12 to secure the leg between an extend position (Fig. 1) or retract position (Fig. 2)(see also 2:53+ as to the operation of the device regarding the movement of the sleeve/sheath to place the crossbar at plurality of positions). 
	 With respect to the device as a mechanical apparatus for human balance training, as recites in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)
	Garvey is not specific such that each of the positions limits a position limiting tilt of the cross bar to a respective angular range by controlling an extent by which the pivotable protrusion extends out from the sheath.
	However, in a field utilizing a pivot pin and movable sheath, Kwo discloses a sheath configured to (i) move along a length of a leg proximate to the first end and (ii) secure to the leg at a plurality of positions such that each of the positions limits (movable sheath 456 to limit hinge 457 as the hinge exposed/hide as the sheath slides upon the leg between plurality of positions, as the assembly moves from collapsed-to-open)(Figs. 25 and 26; 5:41-57). Also, note Thomas’ Figs. 1A-1C, 2A, 3, and 10A in conjunction to [0043], [0044] and [0049] as collar 125 (i.e. sheath) is movable up-down to limit the angular rotation of base 108 and arms 113-114 to limit, restrict the tilt, angular positions.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Garvey’s sheath configured to secure to the leg at a plurality of positions such that each of the positions limits a position limiting tilt of the cross bar to a respective angular range by controlling an extent by which the pivotable protrusion extends out from the sheath as taught by Kwo and/or Thomas for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results enhance the use of Garvey’s balance/walking stick to allow manipulation of the crossbar to be positioned in numerous positions thus provide a support, balance to greater number of users.
 
	Furthermore, with regard to the functionality as to “a position limiting tilt of the cross bar to a respective angular range by controlling an extent by which the pivotable protrusion extends out from the sheath” it must be recognize that the examination was conducted on the fact that the structure limitation is the claimed subject matter for an apparatus claim, as the court held: while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  “[A]pparatus claims cover what a device is, not what a device does. “Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  
	Thus, the prior art structure is fully capable of performing the same function 
as claimed, since his device is equipped with the same features as the claim subject matter.
	As per claim 8, Garvey discloses wherein each angular range is between 0º and 90º (between extend position (Fig. 1) and retract position (Fig. 2).
	As per claim 9, Garvey discloses wherein the pivotable protrusion is rotatably coupled to the leg, enabling the cross bar to rotate about an axis defined by the leg (leg 10 with bracket 18 and pivot pin 20 to allow the pivotable, rotation of the crossbar 12 thereupon)(Figs. 1, 3 and 4; 2:31+).
	As per claim 10, Garvey discloses wherein the leg includes a tension screw that controls how freely the cross bar can be rotated (construed as pin 20); also note Kwo’s Fig. 9 (regarding the use of pin 113; or Fig. 14 (360) or Fig. 19 (379)).  Thus, if there is any doubt regarding the examiner’s interpretation, the use of such screw to control the rotational movement of the crossbar would have been obvious as  use of known technique to improve similar devices in the same way utilizing any known means that regulate the movement of the crossbar between the different positions. 
	As per claim 11, Garvey discloses wherein the cross bar is rotatably coupled to the pivotable protrusion, enabling the cross bar to rotate in a plane perpendicular to the attached pivotable protrusion(leg 10 with bracket 18 and pivot pin 20 to allow the pivotable, rotation of the crossbar 12 thereupon)(Figs. 1, 3 and 4; 2:31+).
	As per claim 13, with respect to wherein the pivotable protrusion includes an elbow joint or a ball joint, note Thomas’ Figs. 2A-7 and 9B as the use of ball joint 108.
	As per claim 18, Garvey discloses further comprising a latch attached to the leg, wherein the cross bar can be detachably coupled to the latch when the sheath is in a position that provides an angular range of 90º (such as holes 34 to latch the crossbar 12 at the retracted position) (Fig. 2 and 2:61+).
	As per claim 20, with respect to further comprising: a base perpendicular to the leg, wherein the base comprises either (i) a disc or (ii) at least two elongated members, note Garvey’s Figs. 1 and 2 (3:16+) wherein base 36 includes a disc.
	As per claim 21, Garvey discloses wherein the sheath is configured to move along the length of the leg proximate to the first end via a translational movement or a spiral movement (the sleeve 24 slides along the length of stick 10)(Figs. 1-3; 2:60+); note also, Kwo’s Figs. 25 and 26 as well as 5:41+ as the sheath is slides upon a leg.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garvey and Kwo/Thomas as applied to claim 1 above, and further in view of Saito et al US 4,930,839 (“Saito”).
	As per claim 3, Garvey is not specific regarding wherein: the sheath includes a first thread on an inner surface of the sheath; the leg includes a second thread on an outer surface of the leg; the sheath is configured to secure to the leg via engagement between the first thread and the second thread; and the plurality of positions comprises a continuous range of positions adjusted by twisting the sheath relative to the leg.
	However, in a similar field of balance and support, Saito discloses a sheath includes a first thread on an inner surface of the sheath; the leg includes a second thread on an outer surface of the leg; the sheath is configured to secure to the leg via engagement between the first thread and the second thread (movable mounting portions 26 (i.e. a sheath) movable upon leg (post 10) utilizing threaded means (Fig. 2C and 3:63-4:3); or Fig. 2d (4:4-22).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Garvey’s the sheath includes a first thread on an inner surface of the sheath; the leg includes a second thread on an outer surface of the leg; the sheath is configured to secure to the leg via engagement between the first thread and the second thread as taught by Saito for the reason that a skilled artisan would have been motivated in applying a known technique to a known device ready for improvement to yield predictable results utilizing a known mechanical arrangement that allow the sheath to easily translate upon the leg and firmly be secure at a desire location.
	 Within the modified Garvey the plurality of positions comprises a continuous range of positions adjusted by twisting the sheath relative to the leg.
Claim(s) 4-7, 14-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garvey and Kwo/Thomas  as applied to claim 1 above, and further in view of Davis US 2006/0089239 (“Davis”).
	As per claim 4, Garvey is not specific regarding wherein the plurality of positions comprises a finite plurality of predefined locking positions, each of the locking positions  limiting tilt of the cross bar to a respective predefined angular range.
	However, in a similar field of balance and support Davis discloses wherein a plurality of positions comprises a finite plurality of predefined locking positions, each of the locking positions limiting tilt of the cross bar to a respective predefined angular range (handle, crossbar 118 is rotatable upon leg, bar 112 in infinite location (via locking mechanism 102)Fig. 24 and [0073] in conjunction to at least [0070] as the different angles/position of the crossbar, handle and at least [0065] as to the locking means 102).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Garvey’s wherein the plurality of positions comprises a finite plurality of predefined locking positions, each of the locking positions  limiting tilt of the cross bar to a respective predefined angular range as taught by Davis for the reason that a skilled artisan would have been motivated for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results enhance the use of Garvey’s balance, walking stick to allow manipulation of the crossbar to be positioned in numerous positions, thus provide a support, balance to greater number of users, as the crossbar easily rotatable between the finite positions and firmly secured at a desire position.
 	As per claim 5, with respect to wherein each locking position corresponds to a respective opening in the sheath, and the sheath engages the respective locking position when a mechanical button on the leg presses into the respective opening, note Davis regarding carriage 122 with plurality of openings to be engage with locking mechanism at a desire position (Figs. 22-24; [0071]-[0073]; note Figs. 19-21 and [0070] as the position of the handles 118 (i.e. crossbar at any desire angle).
As per claim 6, with respect to wherein each locking position corresponds to a respective opening in the leg, and the sheath engages the respective locking position when a knob on the sheath is inserted into the respective opening, note Davis carriage 122 with plurality of openings to be engage with locking mechanism 124 at a desire position upon leg/tube 112 (Figs. 22-24; [0071]-[0073]; note Figs. 19-21 and [0070] as the position of the handles 118.
	As per claim 7, Davis discloses wherein each opening in the leg is threaded, and the sheath engages the respective locking position by twisting the knob along an axis perpendicular to the respective opening (Figs. 18-24 in conjunction to [0070]-[0073]); 	Within the modified Garvey the position of the bar at a specific angle would have secure thereof via locking screw within a corresponded threaded hole. 
	As per claim 14, Garvey is not specific regarding wherein the leg has an adjustable length.
	However, Davis discloses wherein a leg has an adjustable length (telescoping tube/leg 112)(Figs. 1-5 ([0064] and [0065]) and Figs. 15-18 ([0068] and [0069]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Garvey’s wherein the leg has an adjustable length as taught by Davis for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield
predictable results forming mechanical apparatus that is suitable to variety of user’s size and alike. 
	As per claims 15, 16, 17, with respect to wherein the leg comprises a first portion that telescopes relative to a second portion of the leg (claim 15), wherein the length of the leg is adjusted according to a plurality of leg locking positions (claim 16) and wherein the first portion has a plurality of openings, each opening corresponding to a respective leg locking position, and the respective leg locking position is engaged when a mechanical button on the second portion of the leg presses into the respective opening in the first portion (claim 17), note Davis’ Figs. 1-5 ([0064] and [0065]) and Figs. 15-18 ([0068] and [0069] regarding the telescoping means of tube 112 having an inner/nesting section 106 that is configure to be position at any desire location via a knob 110/102 (Figs. 1-5 and 15-18) as to a corresponding hole (also note Figs. 22-24). 
	As per claim 19, Garvey discloses wherein the leg includes a second end opposite to the first end, and the second end is coupled to a cap (36)(Figs. 1 and 2; 3:17-22) 
	Garvey is not specific regarding the cap comprising a material having a high coefficient of static friction.
	However, Davis discloses wherein a cap comprising a material having a high coefficient of static friction (rubber end 114)(Fig. 1 and [0064]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Garvey’s cap comprising a material having a high coefficient of static friction as taught by Davis for the reason that a skilled artisan would have been motivated by Davis’ suggestion to use such base that lower end preferably including a rubber stop for providing a frictional contact point during use ([0064]).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garvey and Kwo/Thomas  as applied to claim 1 above, and further in view of Padkowski et al US 2005/0181914(“Padkowski”).
	As per claim 12, Garvey  is not specific regarding wherein the cross bar includes a pair of telescoping handles at opposing ends of the cross bar.
	However, in a similar field of mechanical apparatuses, Padkowski discloses wherein a cross bar includes a pair of telescoping handles at opposing ends of the cross bar (such as telescoping crossmember 45)(Figs. 1 and 5; [0025] and [0026]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Garvey’s wherein the cross bar includes a pair of telescoping handles at opposing ends of the cross bar as taught by Padkowski for the reason that a skilled artisan would have been motivated by Padkowski’s suggestion to form a mechanical apparatus to be suite to individual user physical dimension and range of motion ([0010]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      10/4/2022  

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711